DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Response to Arguments
With respect to claims 14 and 33, the applicant argues that Gano fails to teach “junction installed at an intersection of the first wellbore and second well bore” because junction of the current application is different type of junction that is a downhole component (page 4 of the argument)/a physical component that is installed downhole after lateral wellbore has been drilled (page 5 of the argument). Examiner respectfully disagrees because claims 14 and 33 does not expressly require junction is different type of junction that is a downhole component/a physical component that is installed downhole after lateral wellbore has been drilled. The claims merely requires junction installed at an intersection of the first wellbore and second well bore and Gano in figs.1 installed in the subterranean formation at an intersection of main/primary wellbore 200 and lateral wellbore 300. Further, Gino states that hydraulically sealed junction can be made between main and lateral wellbores (col. 1:62-63) and the well junction has been sealed, preferably by using a cementitious material (col. 3:42-44), therefore the junction is installed by a cementitious material at an intersection of the first/primary wellbore 200 and the second/lateral wellbore 300.
All rejections stand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-26, 31 -37, 42, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7-13, 19, and 20 of U.S. Patent No. 10,655,433. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24-26, 31-37, 42, and 43 are fully .
Claims 38-41 are rejected as being dependent on claim 33. Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -19 of U.S. Patent No.10,196,880. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 24-43 are fully encompassed by claims 1 -19 of U.S. Patent No.10,196,880.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-34 and 37-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gano (6053254).
Gano discloses a system, comprising:
Re claim 24:
installed in the subterranean formation at an intersection of main/primary wellbore 200 and lateral wellbore 300. Further, Gino states that hydraulically sealed junction can be made between main and lateral wellbores (col. 1:62-63) and the well junction has been sealed, preferably by using a cementitious material (col. 3:42-44), therefore the junction is installed by a cementitious material at an intersection of the first/primary wellbore 200 and the second/lateral wellbore 300);
a deflector 114 disposed in the junction such that a path into the first leg of the junction is obstructed and engaged with the first leg of the junction to form a fluid and pressure tight seal (via packer 116, i.e., col. 3:37, figs. 1 and 2); and
an isolation sleeve 122 (i.e., fig. 3) extending into the second leg of the junction and preventing fluid flow into and out of the first wellbore 200. Fig. 3 depicts the sleeve 122 has no ports on its wall thus preventing fluid flow into and out of the first wellbore 200.

Re claim 26, the deflector 114 comprises: a channel (for 114C, i.e., fig. 1) extending axially through the deflector; and a plug 114C disposed in the channel and engaged with the channel (i.e., fig. 1, before removing 114C as seen in fig. 2) to prevent fluid flow through the channel.
Re claim 27, the plug comprises a valve 114C (i.e., col. 3:55-57; 114C blocks and opens passage ways thus considered a valve) configured to be opened (i.e., fig. 2) to permit fluid flow through the channel of the deflector or closed (i.e., fig. 1) to prevent fluid flow through the channel of the deflector.
Re claim 28, the valve is 114C configured to be triggered to open upon exposure to a threshold temperature or a threshold pressure (i.e., col. 3:55-57; milling requires certain pressure to drill core 114C).
Re claim 29, the valve 114C is configured to be triggered to open upon receiving a signal (milling pressure -pressure signal).
Re claim 30, the valve 114C is configured to be triggered to open after a predetermined time (time between closed by the valve 114C and the valve 114C drilled by milling) in operation.
Re claim 31, the first wellbore 200 is a main wellbore; and the second wellbore 300 is a lateral wellbore that intersects with the main wellbore.

Gano discloses a method, comprising:
Re claim 33:
installing a junction (i.e., col. 1:62-63, 3:36-44, fig. 1, a junction at an intersection of main/primary wellbore 200 and lateral wellbore 300) (figs.1 and 2, col. 3:13-15, disclose a junction at an intersection of main/primary wellbore 200 and lateral wellbore 300 and whole wellbore including main/primary wellbore 200 and lateral wellbore 300 is installed in the subterranean formation, thus the junction is installed in the subterranean formation at an intersection of main/primary wellbore 200 and lateral wellbore 300. Further, Gino states that hydraulically sealed junction can be made between main and lateral wellbores (col. 1:62-63) and the well junction has been sealed, preferably by using a cementitious material (col. 3:42-44), therefore the junction is installed by a cementitious material at an intersection of the first/primary wellbore 200 and the second/lateral wellbore 300) including a first leg 110 extending downhole into the first wellbore 200 and a second leg 120 extending downhole into the second wellbore 300 (i.e., figs. 1 and 2) (a first leg and a second leg do not have to be a same component because the claim does not require junction of a first leg and a second leg or a first leg and a second leg connected each other or a first leg and a second leg are same component as sated above in the response), the junction at an intersection of the first wellbore (primary wellbore 200, i.e., figs. 1 and 2) and the second wellbore (lateral wellbore 300);

inserting an isolation sleeve 122 (i.e., fig. 3) into the junction such that the isolation sleeve is deflected into the second leg 120 of the junction by the deflector 114 (i.e., fig. 2 shows the sleeve 122 into junction and liner/second leg 120 contacts deflector 114 and col. 3:59-61 says “Bent deflector 128, assembled on the leading end of completion tubing 122, scrubs along the inside wall of liner/second leg 120 as it is run into the hole” thus the sleeve 122/128 contacts by the deflector 114 via the liner/second leg 120 when the bent deflector 128 that is part of the sleeve 122 scrubs along the inside wall of liner/second leg 120); and
positioning the isolation sleeve 122 in the second leg of the junction to prevent fluid flow into or out of the first wellbore 200. Fig. 3 depicts the sleeve 122 has no ports on its wall thus preventing fluid flow into and out of the first wellbore 200.
Re claim 34, engaging an uphole end of the isolation sleeve 122 with a liner 136 disposed uphole from the junction to form a fluid and pressure tight seal (via seal ring 140, i.e., col. 4:21); and engaging a downhole end of the isolation sleeve 122 with the second leg 120 of the junction to form a fluid and pressure tight seal (via packer 126, i.e., col. 3:66, fig. 2).
Re claim 37, removing a plug 114C (i.e., fig. 2) disposed in a channel (inner passage of 114 for 114C) extending axially through the deflector 114 to permit fluid flow through the channel.

Re claim 39, the valve is configured to be triggered to open upon exposure to a threshold temperature or a threshold pressure (i.e., col. 3:55-57; milling requires certain pressure to drill core 114C).
Re claim 40, the valve is configured to be triggered to open after a predetermined time (time between closed by the valve 114C and the valve 114C drilled by milling) in operation.
Re claim 41, the valve 114C is configured to be triggered to open upon receiving a signal (milling pressure - pressure signal).
Re claim 42, the first wellbore 200 is a main wellbore; and the second wellbore 300 is a lateral wellbore that intersects with the main wellbore.
Re claim 43, the second wellbore 200 is a main wellbore; and the first wellbore 300 is a lateral wellbore that intersects with the main wellbore. The first and second wellbore can be named vary by operator’s choice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gano.
Gano discloses the isolation sleeve 122 in claim 33 but is silent on extracting the isolation sleeve to allow fluid flow into or out of the first wellbore. However, extracting /retrieving downhole tools to the surface is well known practice in the art for reuse of the tools. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to extract isolation sleeve to allow fluid flow into or out of the first wellbore and reuse the sleeve for cost saving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676